Order entered January 7, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01243-CR

                             CRESCENCIO TABOADA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F11-60224-H

                                             ORDER
       Because the supplemental clerk’s record filed June 11, 2013 does not contain a certified,

signed, and detailed itemization of the costs assessed in this case, we ORDER the Dallas County

District Clerk to file a second supplemental record.       See TEX. CODE CRIM. PROC. ANN. arts.

103.001 (West 2006) (“A cost is not payable by the person charged with the cost until a written

bill is produced or is ready to be produced, containing the items of cost, signed by the officer who

charged the cost or the officer who is entitled to receive payment for the cost.”) (emphasis

added); 1003.006 (“If a criminal action or proceeding . . . is appealed, an officer of the court

shall certify and sign a bill of costs stating the costs that have accrued and send the bill of cost to

the court to which the action or proceeding is . . . appealed.”) (emphasis added). The Dallas

County District Clerk shall file the supplemental record no later than January 10, 2014.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and counsel for all parties.




                                                 /Jim Moseley/
                                                 JIM MOSELEY
                                                 PRESIDING JUSTICE




       .